DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an image processing method comprising: acquiring, for a spot color that is reproduced with at least one of a process color colorant and a colorant different from the process color colorant, colorant set information indicating at least one colorant set that reproduces the spot color; 25classifying, according to colorant mounting information indicating a colorant mounted on an image forming apparatus, the at least one colorant set into a first colorant set and a second colorant set, the first colorant set being a colorant set with which the spot color is reproduceable without a replacement of the colorant mounted on the image forming apparatus, the second colorant set being a colorant set with which the spot color is 30reproduceable with a replacement of the colorant mounted on the image forming apparatus; displaying the at least one colorant set on a display on 
Lin et al. (US 9706085 B1) shows in column 6, lines 46-60 a spot color editor module configured to generate a spot editor via a suitable graphical user interface and uses the spot color library, for those spot colors in a job that benefit from the loaded extended gamut, then, automatically resolves those spot colors to utilize the colorants (i.e., toners) of the extended gamut 138, and generate a list thereof for display via the display device 124 and graphical user interface 500, column 11, lines 7-39 shows job-based spot color editor for use in the spot color selection system for spot color processing user opens up the spot color editor via the graphical user interface on the display device, a list of all spot colors in the spot color library may be displayed and also figures 3 and 4. Lin do not include all the detailed combined limitations included in the claim including a acquiring, for a spot color that is reproduced with at least one of a process color colorant and a colorant different from the process color colorant, colorant set information indicating at least one colorant set that reproduces the spot color; 25classifying, according to colorant mounting information indicating a colorant mounted on an image forming apparatus,   
 Das et al. (US 2018/0270396 A1) in paragraphs [0056] and [0059] and Figure 6A shows a print job is received into a printing device having permanent color printing modules and replaceable printing modules the permanent color printing modules are permanently mounted within the print engine and contain main colors, and each of the permanent color printing modules contains a single one of the main colors. The replaceable printing modules are temporarily mounted within the printer and contain optional colors, and each the replaceable printing modules contains a single one of the optional colors so that the user can revise the color combination for a spot color in the print job. Das do not include   
Halford (US 2022/0004953 A1) shows in paragraphs [0002]-[0003] optimizing a quantity of inks in a spot color ink inventory represented by a first set of spot color data comprising a plurality of color references  importing a first set of spot color data from the ink stock management .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675